DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the Amendments filed on  
Claims  are currently pending and have been examined.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
September 7, 2022
Response to Arguments and Amendments
Applicant’s arguments with respect to Claim(s)  under 35 U.S.C. §  have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection.
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection.  However, upon further consideration, a new ground of rejection is made in view of Bennett et al. (see updated rejection infra).  Therefore, the rejection has been updated with new citations and interpretations in order to sufficiently address the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. . 103 as being unpatentable over Limbacher (DE-102009022055-A1), hereinafter “Limbacher” in view of Bennett et al (US-20120326735-A1)
Regarding Claim , 
 discloses:
A driving system for automated driving with at least automated lateral guidance for a motor vehicle with a steering wheel () (¶¶) comprising:
an electronic control unit (¶) configured to:
deactivate the automated lateral guidance as a reaction to a manual steering intervention starting from a driving state with activated automated lateral guidance, wherein a necessary steering torque which operates counter to the activated lateral guidance is to be applied by the driver during the manual steering intervention to deactivate the lateral guidance, and the necessary steering torque to deactivate the automated lateral guidance is lower when the indication is present than when the indication is not present (¶¶; “deactivation and/or override can be made more difficult, which means that the threshold value for deactivation by the action on the part of the driver can be increased and/or the action can be credited less for override. In order to increase driving safety, oversteering or deactivation by the driver, in particular by countersteering against the countersteering torque, is more complex, so that it can be assumed with greater probability that the driver will be aware of the consequences of his action - this aggravation as well the deactivation”; “method for supporting a driver of a motor vehicle when staying in a lane, with a driver assistance system for lateral guidance of the motor vehicle, in particular a lane departure warning system, generating a countersteering torque when the motor vehicle is detected as leaving its lane, which countersteering torque can be deactivated and/or overridden by an action, which may be based on a threshold value, in particular a manual steering torque, by the driver”) (Figure 2) ().
Limbacher fails to explicitly disclose:
determine, based on an output of a sensor of the steering wheel, the presence of an indication that a current or imminent manual steering intervention does not take place inadvertently and is intentional by a driver
However Limbacher discloses:
determine the presence of at least one indication that a current or imminent manual steering intervention does not take place inadvertently and is intentional by the driver  (¶¶; “attention value”; “This alertness value, which can be determined by a specific control device, for example, is determined taking into account the driver's operating activities, data from a viewing direction camera, the time of day, the duration of the journey and by evaluating the steering behavior”), 
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶; “The sensor system of one or more embodiments distinguishes between a "hands on the wheel" state (e.g., the driver's hands firmly grasping the steering wheel) from other scenarios in which the driver controls the steering wheel through other body parts, the driver inadvertently touches the steering wheel, the driver taps the steering wheel instead of holding or grasping the steering wheel, etc.”) in order to determine whether steering wheel contact is intentional and providing vehicle safety controls in accordance with the signal. (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to determine whether steering wheel contact is intentional and providing vehicle safety controls in accordance with the signal. (¶¶0011-0018, 0021, 0024) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: determine a driver-side steering wheel contact (Limbacher: ¶¶), based on the sensor output (Bennett et al: ¶¶) and distinguish between a first steering wheel contact mode and a second steering wheel contact mode, wherein the first steering wheel contact mode corresponds to the presence of the indication that a manual steering intervention is intended by the driver, and the second steering wheel contact mode corresponds to the presence of an indication that a manual steering intervention is inadvertent by the driver (Limbacher: ¶¶) (Bennett et al: ¶¶).
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: determine a two-handed contact of the steering wheel as the first steering wheel contact mode, wherein the two-handed contact includes a contact on the left-hand and right-hand side of the steering wheel rim.
However, the combination of references disclose:
a prior art  upon which the claimed invention (driving system) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to provide driver behavior data to increase safety of a vehicle (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to provide driver behavior data to increase safety of a vehicle (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: determine that a variable corresponding to a driver-side manual steering intervention is greater than or equal to a threshold value, based on the determination, deactivate the automated lateral guidance, and reduce the threshold value in response to determining the presence of the indication for the manual steering intervention intended by the driver (Limbacher: ¶¶ (Limbacher: ).
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: determine that a variable corresponding to a steering torque applied by the driver, which is linked to the driver-side manual steering intervention, is greater than or equal to a threshold torque, based on the determination, deactivate the lateral guidance, and reduce the threshold torque in response to determining the presence of the indication for the manual steering intervention intended by the driver (Limbacher: ¶¶ (Limbacher: ).
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: 
determine a deviation variable corresponding to the driver-side manual steering intervention, wherein the deviation variable is characteristic of a deviation configured based on the manual steering intervention by the driver with respect to vehicle driving without steering intervention, 
determine the deviation variable is greater than or equal to a first deviation threshold value, 
deactivate the automated lateral guidance based on the determination, and reduce the first deviation threshold value in response to determining the presence of the indication for the manual steering intervention intended by the driver (Limbacher: ¶¶.
Regarding Claim , 
 discloses:
A method for deactivating automated lateral guidance of a driving system for a motor vehicle with a steering wheel () (¶¶) comprising:
Starting from a driving state with activated automated lateral guidance, deactivating the automated lateral guidance in response to the manual steering steering intervention, wherein a required steering torque which operates counter to the activated automated lateral guidance is applied by the driver to deactivate the automated lateral guidance during the manual steering intervention, and the required steering torque to deactivate the automated lateral guidance is lower when the indication is present than when the indication is not present (¶¶; “deactivation and/or override can be made more difficult, which means that the threshold value for deactivation by the action on the part of the driver can be increased and/or the action can be credited less for override. In order to increase driving safety, oversteering or deactivation by the driver, in particular by countersteering against the countersteering torque, is more complex, so that it can be assumed with greater probability that the driver will be aware of the consequences of his action - this aggravation as well the deactivation”; “method for supporting a driver of a motor vehicle when staying in a lane, with a driver assistance system for lateral guidance of the motor vehicle, in particular a lane departure warning system, generating a countersteering torque when the motor vehicle is detected as leaving its lane, which countersteering torque can be deactivated and/or overridden by an action, which may be based on a threshold value, in particular a manual steering torque, by the driver”) (Figure 2) ().
Limbacher fails to explicitly disclose:
determining, based on an output of a sensor of the steering wheel, a presence of an indication that a current or imminent manual steering intervention does not take place inadvertently and is intentional by a driver
However Limbacher discloses:
determining a presence of an indication that a current or imminent manual steering intervention does not take place inadvertently and is intentional by a driver (¶¶; “attention value”; “This alertness value, which can be determined by a specific control device, for example, is determined taking into account the driver's operating activities, data from a viewing direction camera, the time of day, the duration of the journey and by evaluating the steering behavior”), 
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶; “The sensor system of one or more embodiments distinguishes between a "hands on the wheel" state (e.g., the driver's hands firmly grasping the steering wheel) from other scenarios in which the driver controls the steering wheel through other body parts, the driver inadvertently touches the steering wheel, the driver taps the steering wheel instead of holding or grasping the steering wheel, etc.”) in order to determine whether steering wheel contact is intentional and providing vehicle safety controls in accordance with the signal. (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to determine whether steering wheel contact is intentional and providing vehicle safety controls in accordance with the signal. (¶¶0011-0018, 0021, 0024) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
A non-transitory computer-readable medium comprising instructions operable, when executed by one or more computing systems, to execute the method of claim 25 (Limbacher: ¶¶).
  is rejected under 35 U.S.C. 103 as being unpatentable over Limbacher and Bennett et al. as applied above in view of Klausner (US-20030189493) hereinafter Klausner.
Regarding Claim , 
 disclose:
wherein the sensor is configured to detect a plurality of hand contact states of the driver (Bennett et al: ¶¶).  
Regarding Claim , 
 disclose:
wherein the plurality of hand contact states include: a single hand of the driver contacting the steering wheel; two hands of the driver contacting the steering wheel; and no hands of the driver contacting the steering wheel (Bennett et al: ¶¶).  
Regarding Claim , 
 disclose:
wherein the sensor is a first sensor, and the driving system further comprises: a second sensor of the steering wheel, wherein the first and second sensors are disposed at different positions of a rim of the steering wheel to differentiate between contact of a first and second hand of the driver (Bennett et al: ¶¶).
 17 is rejected under 35 U.S.C. 103 as being unpatentable over Limbacher and Bennett as applied above in view of Okazaki et al. (US-20170183025-A1) hereinafter Okazaki et al.
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: determine a contact of the steering wheel on the front and rear sides of a rim of the steering wheel as the first steering wheel contact mode.
However, the combination of references disclose:
a prior art  upon which the claimed invention (driving system) can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to increase the accuracy in detecting the holding state of the operator over the steering wheel (¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to increase the accuracy in detecting the holding state of the operator over the steering wheel (¶) (See: MPEP 2143(I)(D)).
s 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher and Bennett et al. as applied above in view of Augst (US-20190193788-A1) hereinafter Augst.
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: 
during a driving state with deactivated automated lateral guidance: determine virtual vehicle driving in the case of automated lateral guidance, determine a deviation variable which is characteristic of a deviation of manual vehicle driving with respect to virtual vehicle driving in the case of automated lateral guidance, determine the deviation variable is less than or equal to a second deviation threshold value, and activate the automated lateral guidance again based on the determination.
 discloses:
a prior art  upon which the claimed invention (driving system) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to provide automated lateral guidance in accordance with a driver’s intent (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  in order to provide automated lateral guidance in accordance with a driver’s intent (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: activate the automated lateral guidance again when it is determined that the deviation is less than or equal to the second deviation threshold value for a minimum time duration (Augst: ¶¶).
s 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher and Bennett et al. as applied above in view of Eigel (US-20160121886-A1) hereinafter Eigel.
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: in a driving state with deactivated automated lateral guidance: determine that there is no longer any driver-side steering wheel contact, and activate the automated lateral guidance again in reasponse.
 discloses:
a prior art  upon which the claimed invention (driving system) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to assist a driver having a medical emergency (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to assist a driver having a medical emergency (¶¶0029-0030) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the electronic control unit is further configured to: in the driving state with deactivated automated lateral guidance: determine virtual vehicle driving in the case of automated lateral guidance, determine a deviation variable which is characteristic of a deviation of the manual vehicle driving with respect to the virtual vehicle driving in the case of automated lateral guidance, and in the case of the determination that there is no longer any driver-side steering wheel contact: activate the automated lateral guidance again if the deviation variable is less than or equal to a third deviation threshold value (Eigel: ¶¶0029-0030).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747